EXHIBIT 10.1









FIFTH AMENDMENT


to


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


among
LAREDO PETROLEUM, INC.,
as Borrower,
WELLS FARGO BANK, N.A.,
as Administrative Agent,
the Guarantors Signatory Hereto,
and
the Banks Signatory Hereto























--------------------------------------------------------------------------------



FIFTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
This Fifth Amendment to Fifth Amended and Restated Credit Agreement (this “Fifth
Amendment”), dated as of October 22, 2020 (the “Fifth Amendment Effective
Date”), is among Laredo Petroleum, Inc., a corporation formed under the laws of
the State of Delaware (“Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with Borrower, the “Credit Parties”); each of the
Banks party hereto; and Wells Fargo Bank, N.A., as administrative agent for the
Banks (in such capacity, together with its successors, “Administrative Agent”).
Recitals
A.    Borrower, Administrative Agent and the Banks are parties to that certain
Fifth Amended and Restated Credit Agreement dated as of May 2, 2017 (as amended
prior to the date hereof, the “Credit Agreement”), pursuant to which the Banks
have, subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of Borrower.
B.    The parties hereto desire to enter into this Fifth Amendment to, among
other things, (i) amend the Credit Agreement as set forth in Section 2 hereof
and (ii) evidence the reaffirmation of the Borrowing Base at $725,000,000 as set
forth in Section 3 hereof, in each case, as set forth herein and to be effective
as of the Fifth Amendment Effective Date.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fifth Amendment, shall have the
meaning ascribed to such term in the Credit Agreement (as amended hereby).
Unless otherwise indicated, all section references in this Fifth Amendment refer
to the Credit Agreement.
Section 2.Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Fifth Amendment, and
subject to the satisfaction of the condition precedent set forth in Section 4
hereof, the Credit Agreement shall be amended effective as of the Fifth
Amendment Effective Date in the manner provided in this Section 2.
2.1    Additional Definitions. Section 1.2 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Consolidated Cash Balance” means the aggregate amount of (a) cash, (b) Cash
Equivalents and (c) any other marketable securities, treasury bonds
    Page 1

--------------------------------------------------------------------------------



and bills, certificates of deposit, investments in money market funds and
commercial paper, in each case, held or owned by (either directly or
indirectly), credited to the account of or that would otherwise be required to
be reflected as an asset on a balance sheet prepared in accordance with GAAP, in
each case of Borrower or any of its Subsidiaries; provided that the Consolidated
Cash Balance shall exclude, without duplication, any cash or Cash Equivalents
(v) for which Borrower or any of its Subsidiaries have, in the ordinary course
of business, issued checks or initiated wires or ACH transfers in order to
utilize such cash or Cash Equivalents, (w) allocated for, reserved or otherwise
set aside to pay royalty obligations, working interest obligations, vendor
payments, suspense payments, similar payments as are customary in the oil and
gas industry, severance and ad valorem taxes, payroll, payroll taxes, other
taxes, and employee wage and benefit payment obligations of the Borrower or any
Restricted Subsidiary, in each case, due and owing on or before the last
Business Day of the then next occurring calendar week, (x) constituting pledges
and/or deposits securing or in respect of (or allocated for, reserved or
otherwise set aside to pay the purchase price and related obligations under)
binding and enforceable purchase and sale agreements with any Persons who are
not Affiliates of the Credit Parties, in each case to the extent permitted by
this Agreement, (y) posted as collateral to secure obligations to any Letter of
Credit Issuer, or (z) subject to a Lien pursuant to clause (i) or clause (k) of
the definition of Permitted Encumbrances.
“Fifth Amendment Effective Date” means October 22, 2020.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Specified Senior Notes Repurchases” means Redemptions permitted and made
pursuant to Section 9.13(a) from and after the Fifth Amendment Effective Date.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
    Page 2

--------------------------------------------------------------------------------



2.2    Restated Definitions. Section 1.2 of the Credit Agreement is hereby
amended by amending and restating each of the following definitions to read in
full as follows:
“Applicable Margin” means, on any date, with respect to each Eurodollar Tranche
or Adjusted Base Rate Tranche, an amount determined by reference to the ratio of
Outstanding Revolving Credit to the then effective Borrowing Base, on such date,
in accordance with the table below:

Pricing LevelRatio of Outstanding Revolving Credit to Borrowing BaseApplicable
Margin for Eurodollar TranchesApplicable Margin for Adjusted Base Rate
TranchesI≥90%3.250%2.250%II≥75% but<90%3.000%2.000%III≥50% but
<75%2.750%1.750%IV≥25% but <50%2.500%1.500%V<25%2.250%1.250%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that, if at any time
Borrower fails to deliver a Reserve Report pursuant to Section 4.1, then the
“Applicable Margin” means the rate per annum set forth on the grid at Pricing
Level I.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule) and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Letter of Credit Fee” means, for any date, with respect to any Letter of Credit
issued hereunder, a fee in an amount equal to a percentage of the
    Page 3

--------------------------------------------------------------------------------



average daily aggregate amount of Letter of Credit Exposure of all Banks during
the Fiscal Quarter (or portion thereof) ending on the date such payment is due
(calculated on a per annum basis based on such average daily aggregate Letter of
Credit Exposure) determined by reference to the ratio of Outstanding Revolving
Credit to the then effective Borrowing Base on such date, in accordance with the
table below:

Pricing LevelRatio of Outstanding Revolving Credit to Borrowing BasePer Annum
Letter of Credit FeeI≥90%3.250%II≥75% but <90%3.000%III≥50% but <75%2.750%IV≥25%
but <502.500%V<25%2.250%



Such fee shall be payable in accordance with the terms of Section 2.12. For
clarity, each change in the Letter of Credit Fee shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change, if any; in the
case of the change in the Letter of Credit Fee pursuant to the Fifth Amendment
to this Agreement, such change is effective on the Fifth Amendment Effective
Date.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
2.3    Amendment to Section 2.6 of the Credit Agreement. Section 2.6 of the
Credit Agreement is hereby amended by adding a new clause (d) immediately after
clause (c) therein to read in full as follows:
    Page 4

--------------------------------------------------------------------------------



(d)    If, at the end of the last Business Day of any calendar week commencing
October 30, 2020, the Consolidated Cash Balance exceeds $50,000,000, then
Borrower shall, on the next Business day, effect a mandatory prepayment of the
Loans in an aggregate principal amount equal to such excess.
2.4    Amendment to Section 6.2 of the Credit Agreement. Section 6.2 of the
Credit Agreement is hereby amended by amending and restating clause (b) in its
entirety appearing therein to read in full as follows:
(b)    immediately before and after giving effect to such Borrowing or issuance
of such Letter(s) of Credit, (i) no Default or Event of Default shall have
occurred and be continuing, (ii) neither such Borrowing nor the issuance of such
Letter(s) of Credit (as applicable) shall cause a Default or Event of Default
and (iii) the Consolidated Cash Balance shall not exceed $50,000,000.
2.5    Amendment to Section 9.2 of the Credit Agreement. Section 9.2 of the
Credit Agreement is hereby amended by deleting each reference to “2.50”
appearing in clause (b) therein and replacing each such reference with a
reference to “2.00”.
2.6    Amendment to Section 9.13 of the Credit Agreement. Section 9.13 of the
Credit Agreement is hereby amended by adding the phrase “(or solely with respect
to Specified Senior Notes Repurchases for an aggregate repurchase price not to
exceed $50,000,000, not greater than 2.75 to 1.00)” immediately after the
reference to “not greater than 2.50 to 1.00” appearing in clause (a)(iv)
therein.
2.7    Amendment to Section 10.1 of the Credit Agreement. Section 10.1 of the
Credit Agreement is hereby amended by amending and restating clause (b) in its
entirety appearing therein to read in full as follows:
(b)    Borrower will not (i) as of the last day of any Fiscal Quarter ending on
or prior to September 30, 2020, permit the Consolidated Total Leverage Ratio for
the Rolling Period then ending to be greater than 4.25 to 1.00; and (ii) as of
the last day of any Fiscal Quarter ending on or after December 31, 2020, permit
the Consolidated Total Leverage Ratio for the Rolling Period then ending to be
greater than 4.00 to 1.00.
2.8    Amendment to Article XIV of the Credit Agreement. Article XIV of the
Credit Agreement is hereby amended by amending and restating Section 14.17 in
its entirety appearing therein to read in full as follows:


Section 14.17    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto (and each Bank a party hereto on behalf of any
    Page 5

--------------------------------------------------------------------------------



Affiliate a party to a Hedge Transaction described in clause (b) of the
definition of Obligation and not excluded from the definition of Obligation
thereunder) acknowledges that any liability of any Affected Financial
Institution arising under any Loan Paper, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Paper; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 3.Borrowing Base. In reliance on the covenants and agreements contained
in this Fifth Amendment, and subject to the satisfaction of the condition
precedent set forth in Section 4 hereof, the Banks hereby agree that the
Borrowing Base shall be, effective as of the Fifth Amendment Effective Date,
reaffirmed at $725,000,000, and the Borrowing Base shall remain at $725,000,000
until the next Determination thereafter. Borrower and the Banks agree that the
Determination provided for in this Section 3 will constitute the Periodic
Determination scheduled for November 1, 2020 (or such date promptly thereafter
as reasonably possible) for the purposes of the Credit Agreement and shall not
be construed or deemed to be a Special Determination for purposes of the Credit
Agreement.
Section 4.Condition Precedent. The effectiveness of this Fifth Amendment is
subject to the Administrative Agent having received counterparts of this Fifth
Amendment from the Credit Parties and the Super Majority Banks.
Section 5.Representations and Warranties; Etc. Each Credit Party hereby affirms:
(a) that as of the date hereof, all of the representations and warranties
contained in each Loan Paper to which such Credit Party is a party are true and
correct in all material respects as though
    Page 6

--------------------------------------------------------------------------------



made on and as of the date hereof except (i) to the extent any such
representation and warranty is expressly made as of a specific earlier date, in
which case, such representation and warranty was true as of such date and (ii)
to the extent that any such representation and warranty is expressly qualified
by materiality or by reference to Material Adverse Effect, such representation
and warranty (as so qualified) is true and correct in all respects, (b) no
Default or Event of Default exist under the Loan Papers or will, after giving
effect to this Fifth Amendment, exist under the Loan Papers and (c) no Material
Adverse Change has occurred.
Section 6.Miscellaneous.
6.1    Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this Fifth Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this Fifth Amendment.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.
6.2    Ratification and Affirmation of Credit Parties. Each of the Credit
Parties hereby expressly (a) acknowledges the terms of this Fifth Amendment, (b)
ratifies and affirms its obligations under the Facility Guaranty and the other
Loan Papers to which it is a party, (c) acknowledges, renews and extends its
continued liability under the Facility Guaranty and the other Loan Papers to
which it is a party (in each case, as amended hereby), (d) agrees that its
guarantee under the Facility Guaranty and the other Loan Papers (in each case,
as amended hereby) to which it is a party remains in full force and effect with
respect to the Obligations, as amended hereby, (e) represents and warrants that
(i) the execution, delivery and performance of this Fifth Amendment has been
duly authorized by all necessary corporate or company action of the Credit
Parties, (ii) this Fifth Amendment constitutes a valid and binding agreement of
the Credit Parties, and (iii) this Fifth Amendment is enforceable against each
Credit Party in accordance with its terms except as (A) the enforceability
thereof may be limited by bankruptcy, insolvency or similar Laws affecting
creditors’ rights generally, and (B) the availability of equitable remedies may
be limited by equitable principles of general applicability, and (f)
acknowledges and confirms that the amendments contemplated hereby shall not
limit or impair any Liens securing the Obligations, each of which are hereby
ratified, affirmed and extended to secure the Obligations after giving effect to
this Fifth Amendment.


6.3    Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.
6.4    No Oral Agreement. This written Fifth Amendment, the Credit Agreement and
the other Loan Papers executed in connection herewith and therewith represent
the final
    Page 7

--------------------------------------------------------------------------------



agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
6.5    Governing Law. This Fifth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.
6.6    Payment of Expenses. Borrower agrees to pay or reimburse Administrative
Agent for all of its out-of-pocket costs and expenses incurred in connection
with this Fifth Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to Administrative Agent.
6.7    Severability. Any provision of this Fifth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
6.8    Successors and Assigns. This Fifth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
6.9    Loan Paper. This Fifth Amendment shall constitute a “Loan Paper” for all
purposes under the other Loan Papers.
6.10    Waiver of Jury Trial. Section 14.13 of the Credit Agreement is hereby
incorporated by reference, mutatis mutandis.
[signature pages follow]


    Page 8


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the date first written above.
BORROWER:    LAREDO PETROLEUM, INC.




By:    /s/ Bryan Lemmerman    
Name:     Bryan Lemmerman
Title:    Senior Vice President and CFO






GUARANTORS:    LAREDO MIDSTREAM SERVICES, LLC




By:    /s/ Bryan Lemmerman
Name:     Bryan Lemmerman
Title:    Senior Vice President and CFO




    GARDEN CITY MINERALS, LLC




By:    /s/ Bryan Lemmerman
Name:    Bryan Lemmerman
Title:    Senior Vice President and CFO


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,
as Administrative Agent and as a Bank




By:     /s/ Muhammad A. Dhamani     
Name:    Muhammad A. Dhamani
Title:    Managing Director




    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Bank




By:    /s/ Victor F. Cruz    
Name:    Victor F. Cruz
Title:    Director


    


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



ABN AMRO Capital USA LLC,
as a Bank




By:    /s/ Darrell Holley    
Name: Darrell Holley
Title: Managing Director


By:    /s/ Elizabeth Johnson    
Name: Elizabeth Johnson
Title: Executive Director


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BMO HARRIS FINANCING, INC.,
as a Bank




By:    /s/ Gumaro Tijerina    
Name: Gumaro Tijerina
Title: Managing Director


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



SOCIETE GENERALE,
as a Bank




By:    /s/ Roberto Simon    
Name: Roberto Simon
Title: Managing Director
    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BBVA USA,
as a Bank




By:    /s/ Julia Barnhill    
Name: Julia Barnhill
Title: Vice President
    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



COMERICA BANK,
as a Bank




By:    /s/ Mackenzie Dold    
Name: Mackenzie Dold
Title: Vice President


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BOKF, NA dba BANK OF OKLAHOMA,
as a Bank




By:    /s/ Tyler Thalken    
Name: Tyler Thalken
Title: Assistant Vice President
    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY,
as a Bank




By:    /s/ James Giordano    
Name: James Giordano
Title: Senior Vice President


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,
as a Bank




By:    /s/ Scott Nickel    
Name: Scott Nickel
Title: Director


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as a Bank




By:    /s/ Sydney G. Dennis    
Name: Sydney G. Dennis
Title: Director
    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



CITIBANK, N.A.,
as a Bank




By:    /s/ Thomas Skipper    
Name: Thomas Skipper
Title: Vice President


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank




By:    /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory




By:    /s/ Andrew Griffin    
Name: Andrew Griffin
Title: Authorized Signatory


    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,
as a Bank




By:    /s/ Mahesh Mohan    
Name: Mahesh Mohan
Title: Authorized Signatory





    Signature Page to Fifth Amendment to
    Fifth Amended and Restated Credit Agreement